Defendant, Marion Allen, was charged in the county court of Pontotoc county with the unlawful possession of intoxicating liquor, to wit: 27 pints of tax-paid whisky; was tried, convicted, and sentenced to pay a fine of $50, and to serve 30 days in the county jail. From this judgment and sentence he has appealed.
A motion to dismiss the appeal has been filed in this case, for the reason that the appeal was not filed in the time required by law. No response has been filed to this motion, and no brief filed in behalf of the defendant.
We have examined the record and find that the place of business of defendant and his home in close proximity thereto, one mile north of the city of Ada, were searched *Page 65 
by the officers and seven pints of tax-paid whisky found at his place of business, and 20 pints at his home. The defendant did not testify in person, and did not present any witnesses in his behalf. The instructions clearly stated the law, and no exceptions were taken thereto.
Finding no error in the record, the judgment of the county court of Pontotoc county is affirmed.
JONES, J., concurs. DOYLE, J., not participating.